Citation Nr: 1024462	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-48 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs nonservice-
connected pension benefits.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1946 to November 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
Veteran's application for nonservice-connected pension 
benefits, to include special monthly pension benefits based 
on the need for regular aid and attendance of another person, 
in January 2008 and March 2008, on the basis that his income 
exceeded the maximum annual disability pension limit set by 
law.  

In December 2009, the Veteran indicated his desire to appear 
at a hearing in Washington, DC, before a Veterans Law Judge, 
but in June 2010 the Board received notice from the Veteran's 
representative that he was canceling his request for a 
hearing.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002). 


FINDING OF FACT

Since the receipt of his original application for VA 
nonservice-connected pension benefits in September 2007, the 
Veteran's countable income has exceeded the applicable income 
limits for pension, to include special monthly pension.   




CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 
1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, the RO provided pre-adjudication VCAA notice by 
letter, dated in September 2007.  The Veteran was notified of 
the type of evidence necessary to substantiate the claim for 
nonservice-connected pension benefits, namely, evidence of 
total and permanent disability in a wartime veteran who was 
discharged under other than dishonorable conditions and 
evidence showing that his income and net worth are below the 
maximum allowable limits set by law. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The RO has offered the 
Veteran an opportunity to testify at a personal hearing (he 
canceled a hearing request before the Board in June 2010), 
obtained the pertinent service personnel records, and 
requested the Veteran to furnish information concerning his 
income and his unreimbursed medical expenses.  
Over the course of the appeal, the Veteran submitted various 
statements concerning his income, his medical bills, and his 
precarious financial circumstances.  He has not identified 
any pertinent evidence for the RO to obtain on his behalf.  
As the decision regarding nonservice-connected pension 
benefits is not based on medical evidence but on income and 
net worth information, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of 
pension payable to an entitled payee is based on the amount 
of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual 
rates of improved pension are specified by statute in 38 
U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with one dependent (e.g., 
spouse) is $14,313 effective December 1, 2006, $14,643 
effective December 1, 2007, and $15,493 effective December 1, 
2008.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures 
Manual M21-1, Part I, Appendix B.  The maximum annual rate of 
special monthly pension benefits (with aid and attendance) 
for a veteran with one dependent (e.g., spouse) is $21,615, 
effective December 1, 2006, $22,113 effective December 1, 
2007, and $23,396 effective December 1, 2008.  Id. 

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).



Analysis

The Veteran asserts that he is entitled to pension benefits.  
He is a veteran who had honorable service during the World 
War II era, having served from February 1946 to November 
1947, and his age is over 65 years.  

From his September 2007 original application and subsequent 
statements including VA Form 21-0516 (Improved Pension 
Eligibility Verification Report, or EVR) filed in March 2008, 
the Veteran has no assets or net worth.  Therefore, the 
Veteran meets the requirements for pension benefits as 
pertaining to his military service, age, and net worth or 
lack thereof.  

The question presented here is whether the Veteran meets the 
annual income requirements for receipt of pension benefits.  
As discussed below, it is the Board's judgment that the 
Veteran's countable income has exceeded the applicable income 
limits for receipt of nonservice-connected pension. 

In his September 2007 original application for pension 
benefits, as well as in subsequent statements and an EVR 
filed in March 2008, the Veteran reported that his monthly 
income consisted of Social Security payments for him and his 
spouse.  

As confirmed through documentation obtained from the Social 
Security Administration, his and his spouse's Social Security 
payments amounted to the following:  $25,320 ($15,444 for the 
Veteran + $9,876 for his spouse) effective in December 2006; 
$25,956 ($15,792 + $10,164) effective in December 2007; and 
$27,456 ($16,704 + $10,752) effective in December 2008.  
Social Security income may not be excluded from income in 
determining countable income for pension purposes.  38 C.F.R. 
§ 3.272.  



Therefore, his annual income from Social Security payments of 
$25,320, far exceeded the maximum annual pension limit of 
$14,313 for a veteran with one dependent, effective December 
1, 2006.  His annual income of $25,956 likewise exceeded the 
maximum annual pension limit of $14,643 for a veteran with 
one dependent, effective December 1, 2007; and his income of 
$27,456 exceeded the maximum annual pension limit of $15,493 
for a veteran with one dependent, effective December 1, 2008.  

Furthermore, the Veteran's annual income from Social Security 
payments also exceeded the maximum annual limit for special 
monthly pension benefits based on the need for aid and 
attendance of another.  It is acknowledged that the RO in a 
December 2007 rating decision adjudicated the issue of 
entitlement to special monthly pension based on the need for 
aid and attendance (see 38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)).  The Veteran was notified of the denial of such 
benefits, but his notice of disagreement was not clear as to 
whether he desired to appeal such denial, or to just appeal 
the denial of nonservice-connected pension benefits based on 
his income.  His September 2009 response to the RO's letter 
sent in July 2009 (and resent in September 2009 to another 
address of record), seeking clarification on the matter, was 
not helpful.  Nevertheless, assuming he satisfied the 
criteria for special monthly pension, he would still  not 
meet the income requirement for receipt of special monthly 
pension because his income was excessive.  That is, his 
income for the periods effective December 2006 ($25,320), 
December 2007 ($25,956), and December 2008 ($27,456), 
exceeded the maximum annual limits of $21,615, $22,113, and 
$23,296, for the respective periods.    

The law, however, provides that a claimant's countable income 
for pension purposes may be reduced by payment of 
unreimbursed medical expenses.  It is the Veteran's belief 
that in consideration of his financial, medical, and health 
reports, his countable annual income would not exceed the 
maximum annual limits and he should be entitled to pension.  



He has reported various medical expenses incurred for him and 
his wife to be considered in his appeal.  Included in the 
claims file are numerous copies of medical bills, dated from 
2006 to 2008, from different sources.  In a report received 
in December 2008, the Veteran added the bills, which he 
indicated had totaled $7,800.  On VA Form 5655, Financial 
Status Report, dated in August 2009, the Veteran included 
$7,800 in medical bills as part of his total personal debt.  
However, he has not furnished evidence to show that he has 
paid his medical expenses.  Copies of medical expense 
invoices alone do not demonstrate that he has unreimbursed 
medical expenses.  There must be receipts or documentation 
verifying payment was made.  In a letter sent in July 2009 
(but resent in September 2009 to a current address), the RO 
explained to the Veteran that it was proof of paid medical 
expenses that was required in order for such expenses to be 
considered for pension purposes.  The Veteran responded with 
numerous medical invoices, which do not show payment for 
medical expenses.  Written on one medical bill for $558, it 
appeared that the Veteran may have sent a money order in June 
2008 in the amount of $30.  And in a memorandum written by 
the Veteran's wife, it appears that the Veteran and his wife 
had reduced the balance on that $558 medical bill by $230.  
Nevertheless, there are no receipts or documentation that the 
bills were in fact paid for them to be considered in reducing 
the Veteran's income.  

As reported by the Veteran and confirmed by documentation 
received from the Social Security Administration, the Veteran 
does pay supplemental medical insurance (Part B).  On a data 
form printed in November 2007 from the Social Security 
Administration, the monthly Medicare premium was $112.20 (or 
$1,346 annually), and on another data form printed in March 
2008 the monthly premium was $101.60 (or $1,219).  In 
considering unreimbursed medical expenses paid for Medicare, 
only those medical expense amounts that exceed five percent 
of the maximum annual rate of pension may be used to reduce 
the Veteran's total income.  38 U.S.C.A. § 1503(a)(8); 38 
C.F.R. § 3.272(g).  Nonetheless, even without considering 
this five percent rule, the Veteran's medical expenses of 
$1,346 in 2007 and $1,219 in 2008 clearly are still not great 
enough to reduce the Veteran's income below any of the 
maximum annual pension limits, including those for special 
monthly pension, for receipt of pension benefits.  

In sum, because the evidence in this case shows that the 
Veteran's household income exceeded the income limits for 
purposes of payment of improved nonservice-connected pension 
benefits, the Veteran does not meet the eligibility 
requirements for pension benefits.  


ORDER

As the Veteran's income is excessive for purposes of payment 
of VA nonservice-connected pension benefits, the appeal is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


